Citation Nr: 0525009	
Decision Date: 09/14/05    Archive Date: 09/21/05

DOCKET NO.  03-31 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUE

Entitlement to an increased (compensable) initial evaluation 
for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel



INTRODUCTION

Appellant had active military service from June 1956 to June 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Winston-
Salem, North Carolina, Regional Office (RO) that granted 
service connection for bilateral hearing loss but assigned a 
noncompensable (0 percent) disability rating.  Appellant 
contends that a higher initial rating should have been 
awarded.  

As the disability rating under review is an initial rating, 
the guidance of Fenderson v. West, 12 Vet. App. 119 (1999), 
is for application as explained below.


FINDINGS OF FACT

1.  Appellant has a current service-connected disability for 
bilateral sensorineural hearing loss.

2.  Appellant currently has a Level I hearing loss in the 
right ear and a Level II hearing loss in the left ear.

3.  Evidence of record does not show that appellant's hearing 
loss causes frequent periods of hospitalization, or a marked 
interference with employment beyond that compensated by the 
rating schedule.


CONCLUSION OF LAW

The criteria for an increased (compensable) rating for 
bilateral sensorineural hearing loss have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 
4.2, 4.7, 4.10, 4.85, Tables VI, VII, Diagnostic Code 6100 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist 

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
2002)) became law.  VA has also redefined the provisions of 
38 C.F.R. § 3.159 in view of the new statutory changes.  See 
66 Fed. Reg. 45,620-32 (August 29, 2001) (codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2004)).  This law 
redefined the obligations of VA and imposed an enhanced duty 
on VA to assist a claimant in developing his claim.  The VCAA 
also imposed an enhanced duty on VA to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is generally considered to be 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA § 7(a), 114 Stat. 
2096, 2099-2100 (2000).  
Appellant's claim was submitted after enactment of the VCAA.  
The VCAA accordingly applies to the instant case.

The VCAA requires VA to notify a claimant of the provisions 
of the VCAA and also to notify the claimant of the evidence 
necessary to develop his claim.  As part of the notice, VA is 
to specifically inform the claimant, and the claimant's 
representative if any, of which portion of the evidence, if 
any, VA will obtain, and which portion, if any, the claimant 
must obtain.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Also, the United States Court of Appeals for Veteran 
Claims' (Court's) decision in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) held, in part, that a VCAA notice consistent 
with 38 U.S.C.§ 5103(a) and 38 C.F.R. § 3.159(b) must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide, 
and (4) request or tell that claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim."  This new 
fourth element of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

In the present case, a substantially complete application for 
service connection for hearing loss was received in May 2002; 
the disputed rating decision was issued in April 2003.  RO 
sent appellant a duty-to-assist letter in May 2002, prior to 
the rating decision.  The duty-to-assist letter did not 
expressly satisfy the fourth element ("give us everything 
you've got") cited in Pelegrini.  However, as will be 
discussed below, the VCAA provisions have been considered and 
complied with.  

There is no indication that there is additional evidence to 
obtain, there is no additional notice that should be 
provided, and there has been a complete review of all the 
evidence without prejudice to the appellant.  As such, there 
is no indication that there is any prejudice to the appellant 
by the order of the events in this case.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Any error in the sequence of 
events is not shown to have any effect on the case or to 
cause injury to the claimant.  As such, the Board concludes 
that any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Miles v. 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

Although the duty-to-assist letter that was sent to appellant 
did not expressly contain the fourth element, the Board finds 
that appellant was otherwise fully notified of the need to 
give VA any evidence pertaining to his claim.  The VCAA duty-
to-assist letter, the original rating decision, and the 
Statement of the Case (SOC) in July 2003 listed the evidence 
on file that had been considered in formulation of the 
decision.  All the VCAA requires is that the duty to notify 
is satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.112 (harmless error).  In this case, because each 
of the four content requirements of a VCAA notice has been 
fully satisfied, any error in not providing a single notice 
to the appellant covering all content requirements is 
harmless error.   

The VCAA also places a heightened requirement on VA to assist 
a claimant in developing his claim.  In general, the VCAA 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence to substantiate his claim, 
unless no reasonable possibility exists that further evidence 
would aid in substantiating it.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2004).   In this case, RO 
obtained appellant's service medical records and treatment 
records from the only medical provider that appellant 
identified as having potentially relevant evidence for 
development.  Appellant was advised of his right to a hearing 
before the Board, but he has not chosen to testify at such a 
hearing.

Since appellant has been advised of the evidence necessary to 
substantiate the claim, and since all available evidence has 
been obtained and properly developed, there is no further 
action to be undertaken to comply with the VCAA or its 
implementing regulations.  The Board will accordingly 
adjudicate the issue, since doing so poses no risk of 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384 
(1993).

II.  Factual Background

Appellant's service medical records are on file.  During his 
time in service appellant had a number of periodic medical 
examinations, during which he consistently scored 15/15 
bilaterally in "whispered voice" hearing tests.  Appellant 
had a discharge physical examination in June 1969 during 
which he again scored 15/15 bilaterally in a "whispered 
voice" hearing examination.  Appellant was not given an 
audiometric examination during his military service or at the 
time of discharge.

Appellant had a hearing examination by The Hearing Aid 
Center, a private medical provider, in February 1991.  The 
audiometric results were as follows:




HERTZ

250
500
1000
2000
4000
8000
RIGHT
10    
15  
15  
20
65  
25  
LEFT
20
20  
20  
20  
65  
65  

Speech discrimination scores were 84 percent bilaterally.  It 
was indicated that the W-22 number 4F was used for 
discrimination testing.  The audiologist's impression was 
moderate high-frequency sensorineural hearing loss (SNHL) 
bilaterally.

Appellant had a VA hearing examination in March 2003. The 
examiner noted appellant's reported history of noise exposure 
during combat, and noted also that the "whispered voice" 
test that was administered at the time of appellant's 
discharge can be insensitive to high frequency hearing loss 
such as that consequent to noise exposure.  Appellant's 
audiometer scores were as follows:


HERTZ

500
1000
2000
3000
4000
AVG.
RIGHT
N/A
5  
45  
70  
75  
49  
LEFT
N/A
25  
40  
75  
80  
55  

Speech recognition scores were 94 percent for the right ear 
and 88 percent for the left ear.  The examiner's impression 
was moderate bilateral SNHL.  The examiner stated that the 
test results were within normal limits for compensation 
purposes.  The examiner stated that some portion of 
appellant's hearing loss was probably consequent to normal 
aging, but the thresholds were poorer than would be expected 
by the aging process alone, so at least a part of the current 
SNHL would be attributable to noise exposure in service. 

RO issued a rating decision in April 2003 that granted 
service connection for bilateral SNHL, rated as 
noncompensable.  Appellant submitted a Notice of Disagreement 
(NOD) in May 2003 asserting that he had sought treatment for 
an ear infection in 1969, but the private physician who 
treated appellant was unable to provide appellant with 
supporting records.  He reported being examined by VA in 
March 2003 and May 2003.  Appellant stated that his hearing 
had become progressively worse over the years, and that it 
was currently difficult for appellant to understand spoken 
conversation, especially if there was background noise.

Appellant submitted a VA Form Statement in Support of Claim 
in September 2003 that again asserted that appellant's 
hearing loss had progressively worsened.  Appellant's 
marriage was being stressed because he could not carry on a 
normal conversation with his wife, and because his wife was 
publicly embarrassed by his poor hearing.  Appellant also 
stated that he had to turn the volume of the television so 
loud that it drove others from the room, and that he could 
not converse in a car due to engine noise.  

III.  Analysis

In considering the severity of a disability, it is essential 
to trace the entire history of the veteran so that a rating 
may accurately reflect the elements of a disability present.  
38 C.F.R. §§ 4.1, 4.2 (2004); Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  Further, there is a legal distinction 
between a claim for an "original" rating and an 
"increased" rating claim; an appeal from an original 
assignment of a disability rating requires review of the 
entire time period involved, and contemplates "staged 
ratings" where warranted.  Fenderson v. West, 12 Vet. App. 
119 (1999).  Since this is an appeal of the original 
disability rating, the Board will consider the severity of 
appellant's disability on and after the effective date of 
service connection.

Disability ratings are determined by the Diagnostic Codes in 
the Rating Schedule located in 38 C.F.R. Part 4 (2004).  
Schedular rating itself is recognition that the claimant's 
industrial capacity is impaired to some degree.  Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993).  The VA schedule of 
ratings applies unless there are exceptional or unusual 
factors that would render application of the schedule 
impractical.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

Symptoms listed in the rating criteria are simply examples of 
the type and degree of the symptoms, or their effects, that 
would justify a particular rating; analysis should not be 
limited solely to whether the claimant exhibited the symptoms 
listed in the rating scheme.  Mauerhan v. Principi, 16 Vet. 
App. 436, 442 (2002).

In this case, appellant's service-connected bilateral 
sensorineural hearing loss (SNHL) falls squarely under 
Diagnostic Code 6100 (hearing impairment) and no other code 
would be more appropriate.  Evaluations of defective hearing 
are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  See Lendenmann v. 
Principi, 3 Vet. App. 345 (1993).  

Evaluation for hearing impairment must be conducted by a 
state-licensed audiologist and must include a controlled 
speech discrimination test (Maryland CNC) and a puretone 
audiometric test.  38 C.F.R. § 4.85(a) (2004).  Hearing 
impairment is determined by averaging the hearing impairment 
at each of the four designated frequencies (1000, 2000, 3000, 
and 4000 Hertz).  This results in a Puretone Threshold 
Average for each ear.  The Puretone Threshold Average is 
charted, in conjunction with the Speech Discrimination 
Percentage for that ear, in Table VI of 38 C.F.R. § 4.85 
(2004).  This results in a score, expressed as a Roman 
numeral, for each ear.  The Roman numeral scores for both 
ears are than charted in Table VII of 38 C.F.R. § 4.85 
(2004), and the intersection of the scores provides the 
percentage of disability.  


Table VI
NUMERIC DESIGNATION OF HEARING IMPAIRMENT BASED ON PURETONE 
THRESHOLD AVERAGE AND SPEECH DISCRIMINATION.

% of 
discri
m- 
inatio
n
Puretone Threshold Average

0-41
42-49
50-57
58-65
66-73
74-81
82-89
90-97
98+
92-100
I
I
I
II
II
II
III
III
IV 
84-90
II
II
II
III
III
III
IV
IV
IV 
76-82
III
III
IV
IV
IV
V
V
V
V 
68-74
IV
IV
V
V
VI
VI
VII
VII
VII 
60-66
V
V
VI
VI
VII
VII
VIII
VIII
VIII 
52-58
VI
VI
VII
VII
VIII
VIII
VIII
VIII
IX 
44-50
VII
VII
VIII
VIII
VIII
IX
IX
IX
X 
36-42
VIII
VIII
VIII
IX
IX
IX
X
X
X 
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI 

Table VII
PERCENTAGE EVALUATION FOR HEARING IMPAIRMENT
(Diagnostic Code 6100)

Poorer Ear
Better  
Ear











XI
100










X
90
80









IX
80
70
60








VIII
70
60
50
50







VII
60
60
50
40
40






VI
50
50
40
40
30
30





V
40
40
40
30
30
20
20




IV
30
30
30
20
20
20
10
10



III
20
20
20
20
20
10
10
10
0


II
10
10
10
10
10
10
10
0
0
0

I
10
10
0
0
0
0
0
0
0
0
0 

XI
X
IX
VIII
VII
VI
V
IV
III
II
I


Effective June 10, 1999, there are two provisions for 
evaluating veterans with exceptional patterns of hearing 
impairment that cannot always be accurately assessed under 
the standards of 38 C.F.R. § 4.85 (2004) as discussed above.  
These provisions apply when the puretone threshold at each of 
the four specified frequencies is 55 decibels or more, or 
when the puretone threshold is 30 decibels or less at 1000 
Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. 
§ 4.86 (2004).  Appellant's hearing loss does not fit either 
of these situations, so his hearing loss is calculated under 
Tables VI and VII as discussed above. 

The examination of record for the purpose of adjudicating 
this claim is the VA examination of March 2003.  The Board 
will also consider the VA clinical records as evidence of 
current subjective manifestations of appellant's disability.  

Applying the determinations of the March 2003 examination to 
Table VI, appellant's right ear (puretone average 49 and 
speech discrimination 94 percent) is a Level I hearing loss.  
Appellant's left ear (puretone average 55 and speech 
discrimination 88 percent) is a Level II hearing loss.  When 
the Level I and Level II hearing losses are charted in Table 
VII, the result is a 0 percent (noncompensable) rating.  The 
Board accordingly finds that appellant is not entitled to a 
compensable disability rating for bilateral hearing loss.

In exceptional cases, where the evaluations provided by the 
rating schedule are found to be inadequate, an extraschedular 
evaluation may be assigned commensurate with the veteran's 
average earning impairment due to the service-connected 
disorder.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  
The criteria for extraschedular evaluation are that there is 
a marked interference with employment, or frequent periods of 
hospitalization, rendering impractical the application of the 
regular rating schedule.  38 C.F.R. § 3.321(b) (2004); 
Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  In this case, 
appellant has asserted in his correspondence to VA that his 
hearing loss causes him social and marital stresses, but 
there is no evidence that appellant's hearing loss causes a 
"marked interference with employment" beyond that 
envisioned by the rating schedule, and there is no evidence 
that appellant undergoes frequent periods of hospitalization 
due to his hearing loss.  Extraschedular rating is therefore 
not appropriate in this case.

It is noted that there is a private examination on file.  The 
readings recorded are not sufficient for VA rating purposes 
as there is no finding at 3000 Hertz.  The discrimination 
test was not the Maryland CNC test.  Moreover, the findings 
that are recorded do not vary so significantly with those 
used for rating purposes, so there is no further examination 
or review indicated.

In reaching these conclusions, the Board has given due 
consideration to 38 C.F.R. § 4.7 (2004) and the doctrine of 
reasonable doubt.  The evidence of record shows that the 
manifestations of appellant's service-connected disability 
more closely approximate the criteria supporting the current 
noncompensable rating.  For this reason, the doctrine of 
reasonable doubt is not for application and the higher rating 
is not warranted.


ORDER

A compensable rating for bilateral sensorineural hearing loss 
is denied.  


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


